Appeal by the defendant from a judgment of the Supreme Court, Queens County (Linakis, J.), rendered June 16, 1989, convicting him of assault in the *719second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial due to the court’s charge on consciousness of guilt has not been preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 248-252). In any event, the court conveyed to the jury the correct legal standard regarding the evidence to be considered as consciousness of guilt (see, People v Whaley, 144 AD2d 510).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Harwood, Lawrence and Miller, JJ., concur.